DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 5/31/2022 has been entered and made of record. This application contains 19 pending claims. 
Claims 1 and 3 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art hereinafter AAPA, and further in view of Soma et al. (US 6795496 hereinafter Soma).


Regarding to claim 1, AAPA discloses a reflectometry system for analyzing faults in a transmission line, a binarized reference signal being generated, in an initial step, and injected into the transmission line (paragraph 0074 discloses comprises a generator GEN of a reference digital signal), the system comprising: 
an acquisition device (CPL) for acquiring a back-propagated analog signal in the transmission line (fig. 1 and paragraph 0074 discloses back-propagated signal is captured via the directional coupler CPL), 
a binarization device (B) for quantizing said back-propagated analog signal into a signal digitized [[strictly]] over two quantization levels (fig. 1 and paragraph 0074 discloses back-propagated signal is captured via the directional coupler CPL) then converted into digital by an analog-digital converter ADC, a broadest reasonable interpretation that the ADC is a binarization device), 
a correlator (COR) configured for correlating the digitized signal with the reference signal in order to produce a time-domain reflectogram (fig. 1 and paragraph 0074 discloses a correlation COR is subsequently carried out between the digital signal thus obtained and a copy of the digital signal generated prior to injection in order to produce a time-domain reflectogram), 
a module for analyzing the time-domain reflectogram in order to identify the presence of faults in the transmission line (fig. 1 and paragraph 0078 discloses an analysis device (not shown in FIG. 1) is responsible for analyzing the reflectogram R(t) in order to deduce from this information on the presence and/or location of faults together with the associated electrical characteristics of the faults).
AAPA discloses an ADC to digitize the back-propagation signal, however AAPA does not disclose quantizing said back-propagated analog signal into a signal digitized strictly over two quantization levels.
Soma discloses the AD converter is replaced with a comparator (col. 37 lines 18-22), a comparator converts an analog signal to digital strictly over 2 quantization levels.
Therefore, at the time before the effective filing date it would be obvious to a POSITA to replace the ADC with a comparator as a matter of design choice.

Regarding to claim 2, AAPA in view of Soma discloses the reflectometry system as claimed in claim 1, wherein the binarization device (B) is a logic circuit of the flip-flop or comparator type (col. 37 lines 18-22 of Soma).

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Soma as applied to claim 1 above, and further in view of Furse et al. (US 20060061368, provided by applicant, hereinafter Furse).

Regarding to claim 3, AAPA in view of Soma discloses the reflectometry system as claimed in claim 1, comprising: 
a generator (GEN) of the binarized reference signal (fig. 1 shows and paragraph 0074 discloses the GEN generates a digital signal which is binarizarion signal).
Even if the AAPA does not disclose a generator (GEN) of a binarized reference signal and
an injection device (CPL) for injecting the binarized reference signal into the transmission line .
Furse discloses a device and method for measuring the electrical properties of electronic signal paths, including wires and wireless channels which include a signal generator (fig. 40[610] generating a binary reference signal then inject the signal to the coupler 614).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the system of Furse into AAPA in view of Soma in order to provide a low power and wide bandwidth such that they may be superimposed on top of existing signals so that the cable can be tested while in use.

Regarding to claim 10, AAPA in view of Soma discloses the reflectometry system as claimed in claim 1, except wherein the reference signal is a binarized pseudo-random signal.
Furse discloses a device and method for measuring the electrical properties of electronic signal paths, including wires and wireless channels which include a signal generator (fig. 40[610] generating a pseudo-random binary reference signal then inject the signal to the coupler 614).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the system of Furse into AAPA in view of Soma in order to provide a low power and wide bandwidth such that they may be superimposed on top of existing signals so that the cable can be tested while in use.

Regarding to claim 17, AAPA in view of Soma discloses the reflectometry system as claimed in claim 1, furthermore comprising a white noise generator disposed between the acquisition device (CPL) and the binarization device (B).
AAPA discloses injecting a digital noise however does not disclose the injected signal being white noise generator.
Furse discloses the noise source 610 being a binary pseudo noise source and paragraph 0139 discloses WGN.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the system of Furse into AAPA in view of Soma in order to provide a low power and wide bandwidth such that they may be superimposed on top of existing signals so that the cable can be tested while in use.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Soma and Furse as applied to claim 3 above, and further in view of Olivas et al. (US 20160276820 hereinafter Olivas).


Regarding to claim 4, AAPA in view of Soma and Furse discloses the reflectometry system as claimed in claim 3.
However, AAPA in view of Soma and Furse does not disclose wherein the generator (GEN) and the injection device (CPL) are implemented in the form of a programmable digital circuit having at least one digital output pin able to be connected to the transmission line.
Olivas disclose a system to detect fault with an injection unit 11 including a programmable frequency generator to inject a test signal to the cable 3.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the system of Olivas into AAPA in view of Soma and Furse in order to deliver line diagnosis information on the basis of detections of impedance variation or speed variation of a signal injected by the reflectometry detection system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Furse, Soma and Olivas as applied to claim 4 above, and further in view of Copley et al. (US 5425017 hereinafter Copley).

Regarding to claim 5, AAPA in view of Soma, Furse and Olivas discloses the reflectometry system as claimed in claim 4.
However AAPA in view of Soma, Furse and Olivas does not disclose comprising a device for matching the impedance of the digital output pin to the impedance of the transmission line.
Copley discloses an impedance matching circuit to match the impedance of the tested line, thus by incorporating Copley into AAPA in view of Soma, Furse and Olivas would send a digital signal to the tested line through an impedance matching circuit.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the matching impedance circuit into AAPA in view of Soma, Furse and Olivas in order to obtain an accurate measurement.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Soma and  Furse as applied to claim 3 above, and further in view of Copley.

Regarding to claim 6, AAPA in view of Soma and Furse discloses the reflectometry system as claimed in claim 3, except furthermore comprising at least one equalizer disposed between the acquisition device (CPL) and a point of connection between said system and the transmission line, each equalizer being configured for equalizing the amplitudes obtained on the time-domain reflectogram for the respective peaks of the injected signal after its point of injection into the transmission line and of the signal reflected on the end of the transmission line.
Bases on the specification the equalizer being a resistive divider network. Therefore Copley discloses a matching circuit comprising a divider (fig. 23A) which should also perform for equalizing the amplitudes obtained on the time-domain reflectogram for the respective peaks of the injected signal after its point of injection into the transmission line and of the signal reflected on the end of the transmission line.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the equalizer circuit into AAPA in view of Soma and Furse in order to obtain an accurate measurement.

Regarding to claim 7, AAPA in view of Furse and Copley discloses the reflectometry system as claimed in claim 6, wherein an equalizer is formed by a voltage divider bridge comprising at least one resistor R.sub.P (fig. 23A of Copley).

Regarding to claim 8 AAPA in view of Soma, Furse and Copley discloses the reflectometry system as claimed in claim 7, wherein an equalizer comprises two resistors R.sub.S, R.sub.P arranged as a resistor bridge (fig. 23A of Copley).

Regarding to claim 9 AAPA in view of Soma , Furse and Copley discloses the reflectometry system as claimed in claim 7, wherein, the values of the resistor R.sub.P or of the resistors R.sub.S, R.sub.P are determined based on a set of impedances characterizing said system and the transmission line (Fig. 23A of Copley function as a matching circuit, thus the resistor is based on the impedance of the transmission line).


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Soma as applied to claim 1 above, and further in view of Gohel et al. (US 20130106399, provided by applicant, hereinafter Gohel).


Regarding to claim 11, AAPA in view of Soma discloses the reflectometry system as claimed in claim 1.
However AAPA in view of Soma does not disclose wherein the correlator (COR) comprises at least one logic circuit implementing an Exclusive NOR logic gate (XNOR).
Gohel discloses the system for obtaining a delay through transmission lines by detecting the reflected edge of the signal on the transmission line included at least one logic circuit implementing an Exclusive NOR logic gate (XNOR) (fig. 7).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate system of Gohel into AAPA in view of Soma system in order to reduce the amount of circuitry required to determine the propagation delay in certain applications.


Regarding to claim 12, AAPA in view of Soma and Gohel discloses the reflectometry system as claimed in claim 11, wherein the correlator (COR) comprises a counter arranged for counting the number of values at 1 at the output of the Exclusive NOR logic gate (fig. 4, 7. 11, 13 of Gohel) the correlator being configured for calculating the intercorrelation between the digitized signal and the reference signal using this number (it would has necessitated that the correlator being configured for calculating the intercorrelation between the digitized signal and the reference signal using the counter).

Regarding to claim 14, AAPA in view of Soma and Gohel discloses the reflectometry system as claimed in claim 11, wherein the correlator (COR) comprises at least one logic circuit implementing an Exclusive OR logic gate (XOR) (paragraph 0069 of Gohel).

Regarding to claim 18, AAPA in view of Soma discloses the reflectometry system as claimed in claim 1, except furthermore comprising a time derivative or differentiation device disposed upstream of the binarization device (B).
Gohel discloses the system for obtaining a delay through transmission lines by detecting the reflected edge of the signal on the transmission line included differential device (fig. 1).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate system of Gohel into AAPA in view of Soma system in order to reduce the amount of circuitry required to determine the propagation delay in certain applications.

Allowable Subject Matter
Claims 13, 15-16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 13, the prior arts of record, alone or in combination, do not fairly teach or suggest  “wherein the correlator (COR) comprises several Exclusive NOR logic gates each arranged for receiving on their inputs a sample of the digitized signal and a sample of the reference signal, a summer (SOM) for summing the outputs of the Exclusive NOR logic gates, a multiplier for multiplying the output of the summer (SOM) by two and an adder (ADD) for adding a predetermined number to the result from the summer (SOM)” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 15, the prior arts of record, alone or in combination, do not fairly teach or suggest  “wherein the correlator (COR) is configured for incrementally calculating a time-domain reflectogram by means of the following steps: receive, at a current time i+dK, a measurement of the signal after its propagation in the transmission line, said measurement comprising a number dK of samples, determine a reflectogram R.sub.i+dK at the current time i+dK, starting from a preceding reflectogram R.sub.i calculated at a preceding time i, by carrying out the following operations for each value of the reflectogram: add to the preceding reflectogram R.sub.i, the sum of the Exclusive OR operations between a number dK of samples of the measured signals at the preceding time i and a number dK of corresponding samples of the reference signals injected into the transmission line at an injection time i′−dK, add to the preceding reflectogram R.sub.i, the sum of the Exclusive NOR operations between a number dK of samples measured at the current time i+dK and a number dK of corresponding samples of the reference signals injected into the transmission line at an injection time i′” including all of the limitations of the base claim and any intervening claims.


Regarding to claim 16, the prior arts of record, alone or in combination, do not fairly teach or suggest  “wherein the correlator (COR) comprises a first shift register (BUF.sub.1) for receiving the reference signal, the first shift register being respectively connected to a first input of the Exclusive OR logic gate (XOR) and to a first input of the Exclusive NOR logic gate (XNOR), a second shift register (BUF.sub.2) for receiving the digitized signal, the second shift register being respectively connected to a second input of the Exclusive OR logic gate (XOR) and to a second input of the Exclusive NOR logic gate (XNOR), a register (BUF.sub.3) for saving the results of the calculation of a time-domain reflectogram, a first adder (ADD.sub.1) arranged for adding a result produced at the output of the Exclusive OR logic gate (XOR) to a current value R(i) of the time-domain reflectogram, and a second adder (ADD.sub.2) arranged for adding a result produced at the output of the Exclusive NOR logic gate (XNOR) to a current value R(i) of the time-domain reflectogram” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 19, the prior arts of record, alone or in combination, do not fairly teach or suggest “furthermore comprising a digital time derivative or differentiation device applied to the reference signal before the correlation with the digitized signal” including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Regarding to claim 13, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein the correlator (COR) comprises several Exclusive NOR logic gates each arranged for receiving on their inputs a sample of the digitized signal and a sample of the reference signal, a summer (SOM) for summing the outputs of the Exclusive NOR logic gates, a multiplier for multiplying the output of the summer (SOM) by two and an adder (ADD) for adding a predetermined number to the result from the summer (SOM) including all of the limitations of the base claim and any intervening claims.Regarding to claim 15, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein the correlator (COR) is configured for incrementally calculating a time-domain reflectogram by means of the following steps: receive, at a current time i+dK, a measurement of the signal after its propagation in the transmission line, said measurement comprising a number dK of samples, determine a reflectogram R.sub.i+dK at the current time i+dK, starting from a preceding reflectogram R.sub.i calculated at a preceding time i, by carrying out the following operations for each value of the reflectogram: add to the preceding reflectogram R.sub.i, the sum of the Exclusive OR operations between a number dK of samples of the measured signals at the preceding time i and a number dK of corresponding samples of the reference signals injected into the transmission line at an injection time idK, add to the preceding reflectogram R.sub.i, the sum of the Exclusive NOR operations between a number dK of samples measured at the current time i+dK and a number dK of corresponding samples of the reference signals injected into the transmission line at an injection time i including all of the limitations of the base claim and any intervening claims.Regarding to claim 16, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein the correlator (COR) comprises a first shift register (BUF.sub.1) for receiving the reference signal, the first shift register being respectively connected to a first input of the Exclusive OR logic gate (XOR) and to a first input of the Exclusive NOR logic gate (XNOR), a second shift register (BUF.sub.2) for receiving the digitized signal, the second shift register being respectively connected to a second input of the Exclusive OR logic gate (XOR) and to a second input of the Exclusive NOR logic gate (XNOR), a register (BUF.sub.3) for saving the results of the calculation of a time-domain reflectogram, a first adder (ADD.sub.1) arranged for adding a result produced at the output of the Exclusive OR logic gate (XOR) to a current value R(i) of the time-domain reflectogram, and a second adder (ADD.sub.2) arranged for adding a result produced at the output of the Exclusive NOR logic gate (XNOR) to a current value R(i) of the time-domain reflectogram including all of the limitations of the base claim and any intervening claims.Regarding to claim 19, the prior arts of record, alone or in combination, do not fairly teach or suggest furthermore comprising a digital time derivative or differentiation device applied to the reference signal before the correlation with the digitized signal including all of the limitations of the base claim and any intervening claims. can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863